Citation Nr: 1139144	
Decision Date: 10/20/11    Archive Date: 10/25/11	

DOCKET NO.  07-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from December 1944 to November 1946 and from February 1947 to January 1968.  He was born in February 1927.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the VARO in Winston-Salem that, in pertinent part, denied entitlement to TDIU.  

The case was most recently before the Board in April 2011 at which time it was remanded for further development.  The requested action has been accomplished and the case has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is in effect for:  Hearing loss, rated as 50 percent disabling; and tinnitus, rated as 10 percent disabling.  A combined disability rating of 60 percent has been in effect since 2003.  

2.  The Veteran's post service employment included almost 25 years of service with the Office of Naval Intelligence.  The Veteran took voluntary retirement in March 1992.  

3.  The Veteran's service-connected disabilities alone do not preclude him from securing or following a substantially gainful occupation.  





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 512, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The notice requirements apply to all five elements of a service connection claim.  These are:  (1) Veteran status; (2) existence of a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fulfilling the requirements of 38 C.F.R. §§ 3.159(b) was furnished to the Veteran by letters dated in October 2005, March 2006 and September 2006.  The letters explain what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence was to be submitted by the Veteran, and what information and evidence will be obtained by the VA.  The communications also included information pertaining to the assignment of effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Neither the Veteran nor his representative has referred to any outstanding records that have not been obtained.  The Veteran has been represented throughout the course of the appeal by an accredited service organization with years of experience representing individuals before the Board.  Additionally, the Board itself has remanded the case on more than one occasion for the purpose of developing more information with regard to the issue at hand.  In view of the foregoing, the Board finds that VA has complied with the notification and assistance requirements of the VCAA and no further development is required at this time.   

Pertinent Law and Regulations

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any type of gainful employment consistent with his education and occupational experience, because of the severity of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the information percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

The essential inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to education, specialized training, and previous work experience, but not to his age or to the impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Factual Background and Analysis

Considering the pertinent evidence of record, the Board finds that the criteria for a TDIU are not met.  The Board notes the Veteran is service connected for:  Bilateral hearing loss disability, rated as 50 percent disabling from 2003; and tinnitus, rated as 10 percent disabling from 2003.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent, he does not meet the percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

That notwithstanding, it is the policy of VA that all Veterans who are not able to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from a nonservice-connected condition and advancing age, that would justify a TDIU on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In the Veteran's application for increased compensation based on unemployability received in October 2005, he stated that he had been employed as an intelligence analyst with the Federal government from 1968 to 1992.  He stated that he left his job because of disability, but he indicated he did not expect to receive disability retirement pay.  He reported that he had not tried to obtain any employment since he became too disabled to work.  A high school education was reported.  He also reported education in strategic military intelligence training.  

The Veteran stated that his hearing difficulties became an issue with his job and he therefore retired "so that it would not blemish my record."  

The Veteran underwent an authorized audiologic examination in May 2006.  He stated that after his retirement from the Marine Corps, his hearing loss continued to the point that during meetings, he could not fully participate because of difficulty recognizing sounds even with the use of hearing aids.  Following testing, it was indicated he had a moderately severe to severe sensorineural hearing loss in the right ear and a severe to profound hearing loss in the left ear.  In an addendum on an undated request form, the examiner stated the Veteran would have "severe functional impairment due to hearing loss, will be difficult to communicate, socialize and unable to do part-time work or activities.  Hearing aid might not help left ear."  

In a September 2006 Notice of Disagreement, the Veteran stated that he could hear and participate well in quiet environments, but "I cannot function well in public places with fans, music systems, computers, printers and other office machinery running."  He added that he had performed the same job for many years and did not see many positions where his hearing would not be an issue.  He again indicated that he did voluntarily retire, but he said that he did so because he did not want his disability to "blemish my record."  

Pertinent medical evidence includes a report of an audiologic evaluation done at a VA medical facility in October 2006.  The Veteran underwent audiometric testing and it showed a mild to profound sensorineural hearing loss of the right ear and severe to profound sensorineural hearing loss of the left ear.  Results were reported as consistent with those obtained following a study done in 2004.  The Veteran's hearing aid was checked and was found to be in good working order.  

The Veteran was also accorded an audiometric examination by VA in February 2010.  The claims file was reviewed by the examiner.  The Veteran complained that his hearing was getting worse.  He reported significant problems understanding speech in the presence of any type of background noise.  He stated he could not participate in group conversations and had to get very close to a speaker and eliminate all background noises to communicate successfully.  The Veteran reported that in his job with the Government for some 24 years after military retirement, he performed office work and was not around noise.  Audiometric test results showed a mild to profound sensorineural hearing loss in the right ear and a severe to profound sensorineural hearing loss in the left ear.  Speech recognition was poor bilaterally.  It was stated that the Veteran was at a significant disadvantage with his asymmetrical hearing loss.  In addition to severe to profound hearing loss in the left ear, that ear had a severely reduced dynamic range and extremely poor discrimination ability, which precluded hearing aid use for that ear.  

As for impact on occupation, the examiner stated there were "significant effects."  Impact on occupational activities included poor social interactions, difficulty following instructions, and hearing difficulty.  With the degree of impairment and the asymmetrical hearing loss demonstrated, the examining audiologist stated the Veteran "has significant problems understanding speech unless he is in a very quiet listening condition with full access to visual cues.  He will have problems attending and understanding speech in meetings, over the phone, and even face to face, if background noise is present."  

The case was referred for review to VA's Director of Compensation Service.  The claims file was reviewed by a representative of the Director's Office to determine whether the Veteran was entitled to a separate evaluation for his bilateral hearing loss disability.  Reference was made to the audiologic evaluations accorded the Veteran in 2006 and 2010.  The individual stated the evidentiary record did not show the Veteran was unable to secure or follow his essential gainful occupation as a result of his service-connected hearing loss.  It was noted the Veteran voluntarily retired from his position as an intelligence analyst after more than 24 years of work.  The individual acknowledged that "the Veteran's hearing loss would certainly impact employment and cause difficulties in communication.  However, the evidence does not show that the Veteran's hearing loss actually precludes him from engaging in all forms of employment."  

The claims file also contains a statement dated in August 2011 from the Veteran's wife.  She referred to ongoing decline in the Veteran's hearing and stated he could not communicate very well at all with others because of his hearing difficulties.  She added that the Veteran oftentimes had to have someone else take his telephone messages for him because he could not understand what the caller was saying to him.  

Based on a longitudinal review of the evidence of record, the Board finds that it is not shown that the Veteran's service-connected hearing loss disability and tinnitus render him unable to secure and follow all types of gainful employment.  The Veteran experiences significant hearing impairment and this is not disputed by anyone.  However, he himself has indicated that he was able to work for more than 24 years.  He, himself indicated on more than one occasion that he took voluntary retirement from his position, primarily because of a fear of a "blemish" on his record.  There is no indication anywhere in the record that any special concessions were made to him because of his hearing difficulties.  Fearing something might happen in the future is clearly not a sufficient reason to award a benefit.  The Board does not mean to minimize the severity of the hearing loss disability.  Indeed, the 50 percent evaluation currently assigned for the hearing loss impairment is indicative of severe hearing difficulty.  The Veteran has expressed concerned about working in a noisy environment, but the Board believes this does not rule out any and all types of employment.  He has a high school education and has had training as an intelligence analyst.  The Board accepts the Veteran's assertions of significant difficulty with his hearing, but does not find the hearing loss impairment precludes him from engaging in all forms of employment.  

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the claim, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  




ORDER

Entitlement to a TDIU is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


